                                UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                  Case Number: 5:21-CV-0061-FL

 PATRICK JOSEPH CAMPBELL, ET                  )
 AL.,                                         )
                                              )
               Plaintiffs,                    )
                                              )   MEMORANDUM OF LAW IN SUPPORT OF
 v.                                           )           OBJECTION AND
                                              )          MOTION TO QUASH
 PATRICE GARLINGTON, ET AL.,                  )
                                              )
               Defendants.                    )

         Katherine Anne Frye (hereinafter “Movant”), in support of her contemporaneously filed

Objection and Motion to Quash, pursuant to Local Rule 7.1 and 7.2, respectfully submits the

following Memorandum of Law, wherein she shows the Court as follows:

             COMBINED NATURE OF THE CASE AND STATEMENT OF FACTS

         Movant adopts by reference the description of the “Nature of the Case” from the

Defendants’ “Amended Memorandum in Support of Defendants’ Motion to Dismiss.” [D.E. 19,

p. 2].

         Movant further states that she is the Parenting Coordinator appointed by a Wake County

District Court Judge presiding, at the time, over a custody dispute involving Plaintiff and his

former spouse, Virginia Quinn Campbell. [D.E. 42-1]. Plaintiff served Movant with two

subpoenas, the first on Monday, May 10, 2021 (“the First Subpoena”), and a second on

Wednesday, May 12, 2021 (“the Second Subpoena”), requesting production of substantially the

same materials. [D.E. 42-4 and 42-6]. Initially, separate counsel for Movant timely served

objections to the First Subpoena. [D.E. 42-5].




            Case 5:21-cv-00061-FL Document 43 Filed 05/13/21 Page 1 of 6
         Both subpoenas command Movant to produce her records compiled pursuant to her role

as Parenting Coordinator. [D.E. 42-6]. For the reasons set forth in the Objection and Motion to

Quash, production of those records is inappropriate except on the order of the presiding assigned

District Court Judge from Wake County.

                                           ARGUMENT

   I.       STANDARD OF REVIEW.

         Pursuant to Fed. R. Civ. P. 45(d)(3), a Court “must quash or modify a subpoena that: (i)

fails to allow a reasonable time to comply; … (iii) requires disclosure of privileged or other

protected matter, if no exception or waiver applies; or (iv) subjects a person to undue burden.”

Because the Second Subpoena violates at least three sections of Rule 45(d)(3), the Second

Subpoena should be quashed.

   II.      THE SECOND SUBPOENA REQUIRES PRODUCTION OF MATERIAL IN A
            MANNER THAT VIOLATES NORTH CAROLINA LAW.

         The Honorable Michael Denning appointed Movant to serve as the Parenting Coordinator

for Plaintiff’s minor children. [D.E. 42-1]. Judge Denning’s order concluded that the custody

dispute between Plaintiff and his former spouse was a “high-conflict case” and that the

appointment of Movant as Parenting Coordinator was in the best interests of Plaintiff’s minor

children. [D.E. 42-1].

         What qualifies as a “High-conflict case” is defined by N.C. Gen. Stat. § 50-90(1) as “[a]

child custody action involving minor children … where the parties demonstrate an ongoing

patter of any of the following:

            a. Excessive litigation;

            b. Anger and distrust;

            c. Verbal abuse;

                                                -2-

            Case 5:21-cv-00061-FL Document 43 Filed 05/13/21 Page 2 of 6
           d. Physical aggression or threats of physical aggression;

           e. Difficulty communicating about and cooperating in the care of the minor children;
              and

           f. Conditions that in the discretion of the court warrant the appointment of a
              parenting coordinator.

       The Parenting Coordinator’s role is defined by the appointment, but can include a number

of areas identified by N.C. Gen. Stat. § 50-92. The Parenting Coordinator “shall decide any

issue within the scope of the parenting coordinator’s authority, and the decision shall be

enforceable as an order of the Court. N.C. Gen. Stat. § 50-92(b). One of the Parenting

Coordinator’s responsibilities is to file reports with the Court, upon which the Court can issue

orders for show cause or make temporary custody orders. N.C. Gen. Stat. § 50-97 [D.E. 42-2].

       Obviously and necessarily, Parenting Coordinator create and compile records in the

performance of their duties. To obtain those records, either parent has to apply to the presiding

judge for issuance of a subpoena to compel production. N.C. Gen. Stat. § 50-98(b). The Second

Subpoena, issued directly to Movant for the production of her records, violates that law.

       As noted in Movant’s motion, Plaintiff is subject to a pre-filing injunction or “gatekeeper

order” in the custody action currently pending in Wake County District Court. [D.E. 42-3]. The

“gatekeeper order” entered by Judge Ratledge was issued, in part, due to Plaintiff’s attempts to

subpoena Movant to appear for a deposition. [D.E. 42-3, p. 7]. To obtain Movant’s records,

Plaintiff has an obligation by court order to seek and receive permission from the court before

filing requests or materials related to Movant’s responsibilities or records. See N.C. Gen. Stat. §

50-98. The Second Subpoena is an end-run on Plaintiff’s responsibility to seek leave of Court

before obtaining Movant’s records.




                                               -3-

           Case 5:21-cv-00061-FL Document 43 Filed 05/13/21 Page 3 of 6
          Rule 45(d)(3)(A)(iii) of the Rules of Civil Procedure provides that a court must quash a

subpoena that requires disclosure of protected materials. Production of the materials and records

requested in the Second Subpoena is protected not only be N.C. Gen. Stat. § 50-98(b), but also

by Judge Ratledge’s pre-filing injunction. The Second Subpoena is therefore objectionable and

should be quashed.

   III.      PLAINTIFF’S SUBPOENA PROVIDED MOVANT WITH LESS THAN FORTY-
             EIGHT (48) HOURS TO COMPLY, WHICH IS UNREASONABLE AND POSES
             AN UNDUE BURDEN.

          Movant has served as Parenting Coordinator for Plaintiff’s minor children for almost two

years. Plaintiff’s custody suit is a “high-conflict case”, and Judge Ratledge noted that even after

a permanent custody order was entered, Plaintiff filed “at least two (2) new additional folders” in

the court file. [D.E. 42-3, p. 2]. To request that Movant produce all records of her

correspondence with Defendants’ counsel, employees of the court, his former spouse or her

attorneys, or employees of UNC or its attorneys in less than forty-eight (48) hours is manifestly

unreasonable, and unduly burdensome. Therefore, Movant requests that this Court quash the

Second Subpoena pursuant to Fed. R. Civ. P. 45(d)(3)(A)(i) and (iv).




                                                 -4-

             Case 5:21-cv-00061-FL Document 43 Filed 05/13/21 Page 4 of 6
                                       CONCLUSION

       For the foregoing reasons, Movant respectfully requests that this Court quash the Second

Subpoena, and uphold Movant’s objections to the same.

              This the 13th day of May, 2021.

                                    BAILEY & DIXON, LLP

                                    By: /s/ J.T. Crook
                                       J.T. Crook, N.C. State Bar No. 35232
                                    Attorneys for Movant
                                    Post Office Box 1351
                                    Raleigh, North Carolina 27602-1351
                                    Telephone: (919) 828-0731
                                    Email: jcrook@bdixon.com




                                                -5-

          Case 5:21-cv-00061-FL Document 43 Filed 05/13/21 Page 5 of 6
                                 CERTIFICATE OF SERVICE

                I hereby certify the on the 13th day of May, 2021, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to the following:

               Ryan M. Shuirman
               Madeleine Pfefferle
               Yates McLamb & Weyher, LLP
               Post Office Box 2889
               Raleigh, NC 27602
               Email: rshuirman@ymwlaw.com
                      mpfefferle@ymwlaw.com
               Attorneys for Defendants

                 I further certify that I placed a copy of the foregoing Objection and Motion to
Quash in the United States mail, postage prepaid, and electronically mailed the foregoing to the
Plaintiff at the following address:

               Patrick Joseph Campbell
               4602 Merendino St
               Raleigh, NC 27606
               Email: Patrickjcampbell2001@yahoo.com
               Pro se Plaintiff


               This the 13th day of May, 2021

                                     BAILEY & DIXON, LLP

                                     By: /s/ J.T. Crook
                                        J.T. Crook, N.C. State Bar No. 35232
                                     Attorneys for Movant
                                     Post Office Box 1351
                                     Raleigh, North Carolina 27602-1351
                                     Telephone: (919) 828-0731
                                     Email: jcrook@bdixon.com




                                                -6-

          Case 5:21-cv-00061-FL Document 43 Filed 05/13/21 Page 6 of 6
